

116 S1058 IS: Earthquake Mitigation and Tax Parity Act
U.S. Senate
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1058IN THE SENATE OF THE UNITED STATESApril 8, 2019Ms. Harris (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income earthquake loss mitigation
			 received under State-based earthquake loss mitigation programs.
	
 1.Short titleThis Act may be cited as the Earthquake Mitigation and Tax Parity Act. 2.Exclusion of earthquake loss mitigation received under State-based earthquake loss mitigation programs (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139G the following new section:
				
					139H.State-based earthquake loss mitigation programs
 (a)In generalGross income shall not include any earthquake loss mitigation received by a residential property owner or occupant under a State-based earthquake loss mitigation program.
 (b)Earthquake loss mitigationFor purposes of this section— (1)In generalThe term earthquake loss mitigation means any property or service that reduces seismic risks to a residential structure or its contents.
 (2)Treatment of reimbursements, etcSuch term shall include any payment, reimbursement, loan, loan forgiveness, grant, credit, rebate, voucher, or other financial incentive for any property or service described in paragraph (1).
 (3)SeismicThe term seismic has the meaning given such term by section 4(3) of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7703(3)).
 (c)Earthquake loss mitigation programFor purposes of this section, the term earthquake loss mitigation program means any program which provides residential property owners or occupants with earthquake loss mitigation and which is established by a State, or agency, instrumentality, or political subdivision thereof, by itself or together with—
 (1)an organization described in section 501(c) and exempt from tax under section 501(a), (2)an organization determined to be exempt from State taxes pursuant to the laws of the relevant State, or
 (3)a public instrumentality of a State pursuant to a joint exercise of powers. (d)Special rules (1)No increase in basisNotwithstanding any other provision of this subtitle, no increase in the basis or adjusted basis of any property shall result from any amount excluded under this subsection with respect to such property.
 (2)Denial of double benefitNotwithstanding any other provision of this subtitle, no deduction or credit shall be allowed for, or by reason of, any expenditure to the extent of the amount excluded under subsection (a) for any qualified earthquake mitigation which was provided with respect to such expenditure..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139G the following new item:
				Sec. 139H. State-based earthquake loss mitigation programs..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.